                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION


HEATHER WEBER,
on behalf of herself and
all others similarly situated,

                Plaintiff,                                 Case No. 20-cv-1317

        v.

TEXAS ROADHOUSE MANAGEMENT CORP.

                Defendant


                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE


        The parties hereby stipulate pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii) that this matter

may be dismissed without prejudice and without costs to either party.

                Dated: October 15, 2020             By:_s/ Scott S. Luzi___________
                                                    Scott S. Luzi, SBN 1067405
                                                    Walcheske & Luzi, LLC
                                                    235 N. Executive Drive, Suite 240
                                                    Brookfield, Wisconsin 53005
                                                    Telephone: (262) 780-1953
                                                    Email: sluzi@walcheskeluzi.com

                                                    Attorneys for Plaintiff

                Dated: October 15, 2020             By: s/ Jennifer L. Ciralsky
                                                    Jennifer L. Ciralsky, SBN 1068092
                                                    Littler Mendelson, P.C.
                                                    111 East Kilbourn Avenue, Suite 1000
                                                    Milwaukee, Wisconsin 53202
                                                    Telephone: (414) 291-5539
                                                    Email: jciralsky@littler.com

                                                    Attorneys for Defendant




             Case 2:20-cv-01317-LA Filed 10/15/20 Page 1 of 1 Document 11
